Form 10K LAW ENFORCEMENT ASSOCIATES CORPORATION Filed: March 23, 2009 (period: December 31, 2008) Table of Contents LAW ENFORCEMENT ASSOCIATES CORPORATION PART I Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Consolidated Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplemental Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions 25 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits and Financial Statement Schedules 26 SIGNATURES 26 EX-31.1 (EXHIBIT 31.1) EX-32.1 (EXHIBIT 32.1) UNITED STATES SECURITIES AND EXCHANGE
